Citation Nr: 0732541	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Boise, Idaho Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claim for entitlement 
to service connection for PTSD.  This case was thereafter 
remanded by the Board to the RO in November 2006.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The Board notes that in August 2007, the veteran submitted 
additional evidence to the Board for consideration.  This 
evidence consists of a letter, dated August 3, 2007, from the 
Veterans' Outreach Center in Boise, Idaho.  Written by a Team 
Leader at the Center, the letter summarizes the veteran's 
treatment at that facility since March 2004.

In addition to discussing the sexual assault incident that 
the veteran had previously alleged as a PTSD stressor, the 
letter mentions two additional "stressor incidents" noted 
throughout the course of the veteran's treatment: (1) 
injuries to members of the veteran's air crew when a pilot 
initiated evasive maneuvers, and (2) an automobile accident 
in April 1970, when the veteran was stationed in California.

No waiver of initial RO review accompanied the submission of 
this new evidence.  See 38 C.F.R. § 20.1304 (2007).  VA 
regulations state that any pertinent evidence submitted by 
the veteran without a waiver of initial RO consideration must 
be referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC).  See id.

With regard to the veteran's treatment at the Veterans' 
Outreach Center in Boise, the Center should be contacted and 
requested to send any copies of records pertaining to the 
veteran since March 2004 that it may have in its possession.

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, then the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Here, the veteran's DD Form 214 confirms that he served in 
Vietnam, but it does not show that he was awarded any medals 
indicative of combat.  The Board notes that the veteran does 
not contend combat participation.  The veteran's military 
occupational specialty (MOS) in service was an aviation 
support equipment technician.  As there is no objective 
evidence showing his participation in combat, the law 
requires that his claimed stressors be independently 
corroborated by evidence other than his lay testimony or the 
diagnosis of PTSD.

The November 2006 Board remand addressed the veteran's 
alleged sexual assault stressor, and development as to that 
stressor has been adequately completed.  The two additional 
stressors described above (namely, injuries to members of the 
veteran's air crew when a pilot initiated evasive maneuvers, 
and an automobile accident in April 1970, when the veteran 
was stationed in California) must now be verified before 
further action is taken as to their development.

Accordingly, the case is REMANDED for the following actions:

1.	Contact the Veterans' Outreach Center 
in Boise and request that it provide 
any records pertaining to the veteran 
since March 2004.  Associate the 
request and all records received with 
the claims file.  If records are 
unavailable, a negative reply is 
requested.

2.	Contact the veteran and request that 
he provide more specific information 
regarding the two additional 
stressful events reported in regard 
to his military service (namely, 
injuries to members of the veteran's 
air crew when a pilot initiated 
evasive maneuvers, and an automobile 
accident in April 1970, when the 
veteran was stationed in California).  
This includes supporting details such 
as the specific location, names of 
any individuals involved, and time 
frame during which the claimed 
incidents occurred (preferably, 
within no more than a 60-day time 
period for each claimed incident).

Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  Advise the 
veteran that this information is 
vitally necessary in order to obtain 
supportive evidence of the claimed 
stressful events he experienced; 
without which, his claim may be 
denied.

3.	Any additional information obtained 
from the veteran concerning his 
alleged stressors, as well as 
relevant information from his service 
personnel records, should be sent to 
the U. S. Army and Joint Services 
Records Research Center (JSRRC), 
requesting that an attempt be made to 
independently verify the claimed 
stressors.

4.	Thereafter, the RO should review the 
information obtained and make a 
specific written determination as to 
whether the veteran was exposed to a 
verified stressor or stressors in 
service and, if so, the nature of the 
specific verified stressor(s) 
established by the record.

5.	If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination 
to determine the nature and etiology 
of any psychiatric disability found 
to be present.  The RO is to inform 
the examiner of the stressor(s) 
designated as verified, and that only 
the verified stressor(s) may be used 
as a basis for a diagnosis of PTSD.

The claims folder and a separate copy 
of this remand should be made 
available to and reviewed by the 
examiner prior to the examination, 
and the examiner should acknowledge 
such review in the examination 
report.

All necessary tests should be 
conducted, and the examiner must rule 
in favor of or exclude a diagnosis of 
PTSD.  The examination report should 
contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide a complete 
rationale for any opinions provided.  
If the examiner diagnoses the veteran 
as having PTSD, then the examiner 
should indicate the verified 
stressor(s) underlying that 
diagnosis.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

The veteran is hereby advised that 
failure to report for any scheduled 
VA examination without good cause 
shown may have adverse effects on his 
claim.

6.	Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD in light of the 
additional evidence obtained.  If 
this claim is not granted to the 
veteran's satisfaction, then send him 
and his representative a supplemental 
statement of the case and give them 
an opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate disposition warranted.  No action 
is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

